1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   PABLO P. PINA,                                    )   Case No.: 1:17-cv-01681-DAD-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE
13            v.                                       )   A FURTHER RESPONSE TO COMPLAINT
                                                           WITHIN TWENTY DAYS FROM THE DATE
14                                                     )   OF SERVICE OF THIS ORDER
     SCOTT KERNAN, et al.,
                                                       )
15                    Defendants.                      )
                                                       )
16                                                     )

17            Plaintiff Pablo P. Pina is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            On October 23, 2019, the Court denied Defendants’ motion for Plaintiff to post security as a

20   vexatious litigant. (ECF No. 39.) Accordingly, within twenty (20) days from the date of service of

21   this order, Defendants shall file a further response to the second amended complaint.

22
23   IT IS SO ORDERED.

24   Dated:        October 25, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
